CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

Exhibit 10.14

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

FIRST & SECOND PROPERTY CATASTROPHE

REINSTATEMENT PREMIUM PROTECTION

REINSURANCE CONTRACT

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

TABLE OF CONTENTS

 

ARTICLE

       PAGE  

I

  BUSINESS COVERED      1   

II

  TERM      1   

III

  SPECIAL TERMINATION AND OTHER REMEDIES      2   

IV

  CONCURRENCY OF CONDITIONS      5   

V

  COVERAGE      6   

VI

  REINSURANCE PREMIUM      6   

VII

  NOTICE OF LOSS AND LOSS SETTLEMENTS      7   

VIII

  LATE PAYMENTS      7   

IX

  DELAYS, OMISSIONS, OR ERRORS      8   

X

  ENTIRE AGREEMENT      8   

XI

  OFFSET      8   

XII

  CURRENCY      8   

XIII

  TAXES      9   

XIV

  FEDERAL EXCISE TAX      9   

XV

  THIRD PARTY RIGHTS      9   

XVI

  SEVERABILITY      10   

XVII

  SANCTIONS      10   

XVIII

  GOVERNING LAW      10   

XIX

  ACCESS TO RECORDS      10   

XX

  CONFIDENTIALITY      12   

XXI

  INSOLVENCY      12   

XXII

  ARBITRATION      14   

XXIII

  SERVICE OF SUIT      15   

XXIV

  MODE OF EXECUTION      16   

XXV

  INTERMEDIARY      16      Schedule A   

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

FIRST & SECOND PROPERTY CATASTROPHE

REINSTATEMENT PREMIUM PROTECTION

REINSURANCE CONTRACT

(the “Contract”)

between

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

including any and/or all of the subsidiary or affiliate companies that are now
or may hereafter come under the ownership, management and/or control of the
Company

(the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

By this Contract the Reinsurer agrees to reinsure the reinstatement premiums
paid or payable by the Company under its Underlying Reinsurance Contract, as
hereinafter defined.

ARTICLE II

TERM

 

A. This Contract shall apply to all Loss Occurrences during the term extending
from 12:01 a.m., Eastern Standard Time, June 1, 2014, to 12:01 a.m., Eastern
Standard Time, June 1, 2015, on Policies effective at the inception of, or
written or Renewed with an effective date during, said term.

 

B. If this Contract expires while a Loss Occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such Loss Occurrence is claimed against any renewal or replacement of this
Contract.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. Notwithstanding the expiration or termination of the Reinsurer’s
participation hereon, the provisions of this Contract shall continue to apply to
all obligations and liabilities of the parties incurred hereunder until all such
obligations and liabilities are fully performed and discharged.

ARTICLE III

SPECIAL TERMINATION AND OTHER REMEDIES

 

A. The Company may terminate the share of the Reinsurer and/or exercise any
other provisions provided hereunder as respects said Reinsurer at any time,
either during the term or after the expiration of this Contract, upon said
Reinsurer’s experiencing one or more Special Termination Event(s). A “Special
Termination Event” shall be deemed to have occurred in the event of any of the
following circumstances:

 

  1. A State Insurance Department or other legal authority orders the Reinsurer
to cease writing business;

 

  2. The Reinsurer has voluntarily ceased assuming new and renewal reinsurance
business for the lines of business covered hereunder;

 

  3. The Reinsurer has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there have been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations;

 

  4. For any period not exceeding 12 months, which commences no earlier than
12 months prior to the inception of this Contract, the Reinsurer’s
policyholders’ surplus (or total stamp capacity by managing agent as respects
Lloyd’s of London syndicates), as reported in the financial statements of the
Reinsurer, has been reduced by 20%;

 

  5. The Reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the Reinsurer’s
operations previously;

 

  6. The Reinsurer’s A.M. Best’s Financial Strength Rating has been assigned or
downgraded below “A-”;

 

  7. The Reinsurer’s Standard and Poor’s Financial Strength Rating has been
assigned or downgraded below “BBB+” or, as respects Lloyd’s of London, the
Standard and Poor’s Rating of the Lloyd’s Market has been assigned or downgraded
below “BBB+”;

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  8. The Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent;

 

  9. The Reinsurer has transferred its claims-paying authority under this
Contract to an unaffiliated entity or in any other way has assigned its
interests or delegated its obligations under this Contract to an unaffiliated
entity without the Company’s prior written consent. Notwithstanding the
foregoing, the transfer of claims-paying authority or administration to a third
party, where the Reinsurer maintains control over claims settlement decisions,
shall not constitute a transfer of its claims-paying authority for purposes of
this subparagraph; or

 

  10. The Reinsurer, directly or through the actions of a parent company or an
affiliated entity, has invoked any U.S. or foreign statute, legislation, or
jurisprudence that purports to enable the Reinsurer to require the Company to
settle its claims liabilities, including but not limited to any estimated or
undetermined claims liabilities under this Contract, on an accelerated basis.
This does not include any attempt to enforce a settlement of claims liabilities
under a commutation process to which the parties have agreed.

Unless it is prohibited by law from doing so, immediately upon the Reinsurer’s
knowledge of a Special Termination Event, the Reinsurer must notify the Company
of such event in writing, by electronic mail, certified mail, or a nationally or
internationally recognized delivery service.

 

B. Where a Special Termination Event has taken place and after giving the
Reinsurer prior written notice by electronic mail, certified mail, or by a
nationally or internationally recognized delivery service, the Company may
invoke any one or a combination of the following:

 

  1. The Company may terminate or reduce the Reinsurer’s share hereunder
effective at any time following the Reinsurer’s receipt of the written notice.
In such event, the entire liability of the Reinsurer for Loss Occurrences
subsequent to the date of termination shall cease concurrently with the date of
termination. Upon such termination, the Reinsurer shall refund to the Company
the unearned portion of the reinsurance premium paid to it hereon (calculated on
a pro rata expiration basis) and any minimum premium hereon shall be waived.

 

  2.

The Company may require that the Reinsurer commute all present and future
liabilities under this Contract in return for a full and final release of all
such liabilities. If the Company and Reinsurer cannot agree on the capitalized
value of the Reinsurer’s liabilities, they shall appoint an independent actuary.
If the Company and Reinsurer cannot agree on an actuary, the Company and the
Reinsurer shall each nominate three individuals, of whom the other shall decline
two, and the final decision shall be made by drawing lots. All the actuaries
selected shall be disinterested in the outcome of the commutation and shall be
Fellows of the Casualty Actuarial Society. The decision in writing of the
appointed actuary, when filed with

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  the parties hereto, shall be final and binding on both parties. The expense of
the actuary and of the actuarial calculation shall be equally divided between
the two parties. Said actuarial calculation shall take place in a location
chosen by the Company. This commutation option is available to the Company at
any time there remain any outstanding liabilities of the Reinsurer.

 

C. The Company may revoke its notice hereunder, prior to the date of
termination, without prejudice to reinstitute later if it so chooses.

 

D. The Company, at its sole option, may classify the Reinsurer as a “Run-off
Reinsurer,” where said Reinsurer experiences one or more of the Special
Termination Events set forth in subparagraphs 1, 2, 3, 8, and 9 under
paragraph A above.

Notwithstanding any other provision of this Contract, in the event that a
Reinsurer becomes classified by the Company as a Run-off Reinsurer at any time,
the Company may elect, by giving written notice to the Run-off Reinsurer at any
time thereafter, that all or any of the following shall apply to the Run-off
Reinsurer’s share hereunder:

 

  1. If payment of any claim has been received from the Reinsurers constituting
at least 70% of the interests and liabilities of all the Reinsurers that
participated on this Contract and are active as of the due date, it being
understood that said date shall not be later than 90 days from the date of
transmittal by the intermediary of the initial billing for each such payment,
the Run-off Reinsurer shall be estopped from denying such claim and must pay
within 10 days following transmittal to the Run-off Reinsurer of written
notification of such payments. For purposes of this subparagraph, a Reinsurer
shall be deemed to be active if it is not a Run-off Reinsurer.

 

  2. The interest penalty specified in the LATE PAYMENTS ARTICLE shall be
increased by 0.5% for each 30 days that the payment is past due, subject to a
maximum increase of 7.0%.

 

  3. In the event that either party demands arbitration of a dispute between the
Company and the Run-off Reinsurer, and the amount in dispute is less than
$500,000, unless the arbitration notice includes a demand for rescission of this
Contract, notwithstanding the terms of the ARBITRATION ARTICLE, the dispute
shall be resolved by a sole arbitrator and the following procedures shall apply:

 

  a. The sole arbitrator shall be chosen by mutual agreement of the parties
within 15 business days after the demand for arbitration. If the parties have
not chosen an arbitrator within the 15 business days after receipt of the
arbitration notice, the arbitrator shall be chosen in accordance with the
Neutral Selection Procedure modified for a single arbitrator, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS) and in force
on the date the arbitration is demanded. The nominated arbitrator must be
available to read any written submissions and hear testimony within 60 days of
being chosen.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  b. Within 10 business days after the arbitrator has been appointed, the
parties shall be notified of deadlines for the submission of briefs and
documentary evidence, as determined by the arbitrator. There shall be no
discovery or hearing unless the parties agree to engage in limited discovery
and/or a hearing. Also, the arbitrator can determine, without the consent of the
parties, that a limited hearing is necessary.

 

  c. The arbitrator shall render a decision within 10 business days after the
later of the date on which briefs are submitted or the end of the limited
hearing. The decision of the arbitrator shall be in writing and shall be final
and binding on both parties.

 

E. The Company’s waiver of any rights provided in this Article is not a waiver
of that right or other rights at a later date.

ARTICLE IV

CONCURRENCY OF CONDITIONS

 

A. It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
First Contract Year of the Company’s Multi-Year First and Second Property
Catastrophe Excess of Loss Reinsurance Contract (Willis Re #109797001-8001-14,
hereinafter the “Underlying Reinsurance Contract”), which is in effect for the
period 12:01 a.m., Eastern Standard Time, June 1, 2014, to 12:01 a.m., Eastern
Standard Time, June 1, 2016, and which are not inconsistent with the provisions
of this Contract.

 

B. The Company will advise the Reinsurer of any material changes in the
Underlying Reinsurance Contract, which may affect the liability of the Reinsurer
under this Contract. Upon receipt and execution by the Company, the Company will
forward to the Reinsurer copies of the Company’s contract wording for the
Underlying Reinsurance Contract referenced herein.

 

C. “First Contract Year” as used herein shall mean the period from 12:01 a.m.,
Eastern Standard Time, June 1, 2014 to 12:01 a.m., Eastern Standard Time,
June 1, 2015.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE V

COVERAGE

The Reinsurer shall pay the Company’s reinstatement premium which may become due
under the Underlying Reinsurance Contract, detailed as follows:

 

  1. $50,000,000 excess of $15,000,000 Ultimate Net Loss, each Loss Occurrence.
One full reinstatement, with an obligatory additional premium calculated at 100%
as to time and pro rata as to amount; and

 

  2. $135,000,000 excess of $65,000,000 Ultimate Net Loss, each Loss Occurrence.
One full reinstatement, with an obligatory additional premium calculated at 100%
as to time and pro rata as to amount.

ARTICLE VI

REINSURANCE PREMIUM

 

A. The Company shall pay the Reinsurer a “Deposit Premium” for each
Reinstatement Layer as specified in Schedule A attached hereto. The Deposit
Premium shall be paid in four installments on July 1, 2014, October 1, 2014,
January 1, 2015, and April 1 of 2015.

 

B. The Company shall pay to the Reinsurer a reinsurance premium for the coverage
provided hereunder, such reinsurance premium to be calculated as follows:

 

  1. “Reinstatement Factor” for each Reinstatement Layer as specified in
Schedule A attached hereto.

 

  2. “Final Adjusted Rate-On-Line” for each layer. “Final Adjusted Rate-On-Line”
shall be the adjusted Underlying Reinsurance Contract premium paid by the
Company divided by the Underlying Reinsurance Contract’s limit(s) of liability.

 

  3. Adjusted Underlying Reinsurance Contract premium paid by the Company.

The dollar amount resulting from the multiplication of 1, 2 and 3 above shall
equal the reinsurance premium hereunder this Contract.

 

C. Within 60 days after the expiration or termination of this Contract, the
Company shall provide a report to the Reinsurer setting forth the reinsurance
premium due hereunder, computed in accordance with paragraph B. In the event the
reinsurance premium due hereunder is more than the Deposit Premium, any
additional premium due the Reinsurer shall accompany the report. In the event
the reinsurance premium due hereunder is less than the Deposit Premium, the
Reinsurer shall return the amount of excess within 30 days of its receipt of
said report.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE VII

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Company shall advise the Reinsurers promptly of any amount reinstated
under the Underlying Reinsurance Contract and of all subsequent developments
pertaining thereto that may materially affect them as well. Inadvertent omission
in dispatching the aforementioned notices shall in no way affect the obligation
of the Reinsurers under this Contract, provided the Company informs the
Reinsurers of such omission promptly upon discovery.

 

B. Amounts falling to the share of the Reinsurers hereunder as a result of the
reinstatement of all or any portion of the reinsurance under the Underlying
Reinsurance Contract shall be payable by the Reinsurers immediately upon being
furnished by the Company with reasonable evidence of the premium paid or to be
paid for such reinstatement.

ARTICLE VIII

LATE PAYMENTS

(The provisions of this Article shall not be implemented unless specifically
invoked by the Company in writing.)

 

A. In the event that any amount due the Company is not received by the
intermediary hereunder by the payment due date, the Company may, by notifying
the intermediary in writing, require the Reinsurer to pay, and the Reinsurer
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of a rate equal to the 90-day Treasury Bill rate as published in
The Wall Street Journal on the first business day following the date a
remittance becomes due plus 300 basis points; times

 

  3. The amount past due, including accrued interest.

The Reinsurer shall also pay any and all costs and expenses, including
reasonable attorney’s fees, incurred in connection with the collection and
enforcement of the Reinsurer’s payment obligations hereunder

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties has been received by the intermediary.

 

B. The establishment of the payment due date shall, for purposes of this
Article, be determined in accordance with the applicable Article of this
Contract.

 

C.

For purposes of interest calculation only, amounts due hereunder shall be deemed
paid upon receipt by the intermediary. The validity of any claim or payment may
be contested under the provisions of this Contract. If the Reinsurer prevails in
an arbitration, or any other proceeding, there shall be no interest penalty due.
Otherwise, any interest shall be

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  calculated and due as outlined above. Furthermore, if the Reinsurer pays any
claim hereunder that it is contesting and prevails in such action, the Company
shall return such payment plus pay interest on same, at a rate calculated as per
the provisions of paragraph A, above; however, such calculation is to begin from
the actual date of remittance of funds from the Reinsurer through the date the
funds are returned.

ARTICLE IX

DELAYS, OMISSIONS, OR ERRORS

Any inadvertent delay, omission, or error shall not be held to relieve either
party hereto from any liability that would attach to it hereunder if such delay,
omission, or error had not been made, provided any omission or error is
rectified upon discovery.

ARTICLE X

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder and no understandings exist
between the parties other than those expressed in this Contract. Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties. This Article shall not be construed as
limiting in any way the admissibility, in the context of an arbitration or any
other legal proceeding, of evidence regarding the formation, interpretation,
purpose, or intent of this Contract.

ARTICLE XI

OFFSET

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise; however, in the
event of the insolvency of any party hereto, offset shall be in accordance with
applicable law.

ARTICLE XII

CURRENCY

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE XIII

TAXES

The Company shall pay applicable taxes (except Federal Excise Tax, if any) on
premiums reported to the Reinsurer under this Contract.

ARTICLE XIV

FEDERAL EXCISE TAX

 

A. The Reinsurer has agreed to allow the applicable percentage of the premium
payable hereon (as imposed under the Internal Revenue Code) for the purpose of
paying Federal Excise Tax to the extent such premium is subject to such tax.
Should the Reinsurer claim exempt status from Federal Excise Tax, it shall
provide to the Company, upon its request, proof that the exempt status
adequately satisfies the rules as imposed under the Internal Revenue Code and
any other applicable U.S. government authority.

 

B. In the event of any return premium becoming due hereunder, the Reinsurer
shall deduct the applicable percentage from the return premium payable hereon
and the Company or its agent shall recover such tax from the United States
Government.

 

C. As respects premiums ceded to the Reinsurer under this Contract, the
Reinsurer agrees to indemnify the Company for any liability, expense, interest,
or penalty it may incur by reason of the Reinsurer’s breach of this Article.

ARTICLE XV

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XVI

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations, or public policy of any jurisdiction, such provision
shall be considered void in such state, but this shall not affect the validity
or enforceability of any other provision of this Contract or the enforceability
of such provision in any other jurisdiction.

ARTICLE XVII

SANCTIONS

Notwithstanding any other provision in this Contract to the contrary, if at any
time should any receipt or payment of funds or any other contemplated
transaction under this Contract constitute an actual or potential violation of
any economic sanction or money laundering statute, regulation or order which is
applicable to either the Company or the Reinsurer, the party who becomes aware
of the actual or potential violation shall immediately notify the other party of
the actual or potential violation and the reasons therefor. Solely with respect
to such receipt, payment or other transaction, the obligation of the parties
under this Contract shall be suspended until such time as the Company or the
Reinsurer are authorized by applicable law, regulation, or license to perform
under this Contract. For the avoidance of doubt, the obligations of the parties
under this Contract shall remain in effect with respect to the receipt or
payment of funds or any other contemplated transaction which would not
constitute a violation of any economic sanction or money laundering law,
regulation or order.

ARTICLE XVIII

GOVERNING LAW

This Contract shall be governed as to performance, administration, and
interpretation by the laws of the State of Florida, exclusive of that state’s
rules with respect to conflicts of law. However, with respect to credit for
reinsurance, the rules of all applicable states shall apply.

ARTICLE XIX

ACCESS TO RECORDS

 

A. The Reinsurer or its designated representative(s) approved by the Company,
upon providing reasonable advance notice to the Company, shall have access at
the offices of the Company or at a location to be mutually agreed, at a time to
be mutually agreed, to inspect the Company’s underwriting, accounting, or claim
files pertaining to the subject matter of this Contract. The Company shall
determine the manner in which files shall be accessed by the Reinsurer. The
Reinsurer may, at its own expense, reasonably request copies of such files and
agrees to pay the Company’s reasonable costs (including staff expense and other
overhead costs) incurred in procuring such copies.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. The Reinsurer or its designated representative(s) shall not have access to
Protected Records related to a claim ceded to this Contract; however, the
Reinsurer shall be permitted to have access to those Protected Records described
in subparagraph F.2 of this Article after the Company’s final settlement or
final adjudication of such underlying claim. If Protected Records are withheld,
the Company shall advise the Reinsurer accordingly and the Company shall take
reasonable steps to provide the Reinsurer with sufficient information to
determine its liability hereunder. Further, the Reinsurer or its designated
representative(s) shall not have access to any communications with any other
reinsurer supporting the Company in respect of business subject to this Contract
and shall not have access to Protected Records relating to any dispute between
the Company and the Reinsurer.

 

C. If any undisputed amounts are overdue from the Reinsurer to the Company, the
Reinsurer shall have access to such records only upon payment of all such
overdue amounts.

 

D. Upon completion of the audit, the Reinsurer and its representative(s) shall
consult with the Company promptly and in good faith, no later than 30 days after
the completion of the audit unless otherwise agreed, with respect to any and all
questions or issues raised by the audit. If, as a result of the Reinsurer’s
inspection of the Company’s files, any claim is denied, contested, or disputed,
the Reinsurer shall promptly provide the Company with a summary of any reports
or analysis completed by the Reinsurer’s personnel or by any third party on
behalf of the Reinsurer outlining the findings of the inspection and identifying
the reasons for contesting or disputing the subject claim.

 

E. Nothing in this Article requires the Company to maintain or to make available
any document for longer than the period required by the Company’s document
retention policies and procedures or the period required by applicable statute
or regulation, whichever is greater.

 

F. “Protected Records” are defined as communications, files, records, documents,
or books:

 

  1. Deemed by the Company to concern Trade Secrets of the Company (Trade
Secrets shall have the meaning provided in Section 1839 of the United States
Economic Espionage Act of 1996); or

 

  2. Deemed by the Company to be subject to attorney-client privilege or work
product rule protection; or

 

  3. Concerning individual private information that as a matter of law cannot be
disclosed by the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XX

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract, inspection pursuant to the ACCESS TO RECORDS ARTICLE, or any other
information relating to this Contract (“Confidential Information”) are
proprietary and confidential to the Company.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except when:

 

  1. Required by retrocessionaires subject to the business ceded to this
Contract; or

 

  2. Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. Required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

 

C. Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

 

D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process, or any regulatory authority to release or
disclose any Confidential Information, unless prohibited by law the Reinsurer
agrees to provide the Company written notice of same prior to such release or
disclosure and to use its reasonable best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

E. The provisions of this Article shall extend to the officers, directors, and
employees of the Reinsurer and its affiliates, who have received Confidential
Information in accordance with this Contract, and shall be binding upon their
successors and assigns.

ARTICLE XXI

INSOLVENCY

 

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator, or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator, or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  successor of the Company shall give written notice to the Reinsurer of the
pendency of a claim against the Company, indicating the Policy reinsured which
claim would involve a possible liability on the part of the Reinsurer, within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Company or its liquidator, receiver,
conservator, or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a
proportionate share of the benefit that may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.

 

B. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 

C. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except as otherwise provided by Section 4118(a) (relating to Fidelity and Surety
Risks) and Section 1114(c) (relating to physical damage) of the Insurance Law of
New York or except 1) where this Contract specifically provides another payee of
such reinsurance in the event of the insolvency of the Company or 2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payee under such Policies and in substitution for the obligations of the Company
to such payees. Then, and in that event only, the Company, with the prior
approval by the Superintendent of Insurance of the State of New York of the
Certificate of Assumption on New York risks, is entirely released from its
obligation and the Reinsurers shall pay any loss directly to payees under such
policies.

 

D. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

 

E. In the event of the insolvency of any company or companies covered hereunder,
the laws of the applicable domiciliary state(s) shall apply. In the event of a
conflict between any provision of this Article and the laws of the domiciliary
state of any company or companies covered hereunder, that domiciliary state’s
laws shall prevail.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXII

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance, or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators. Notice requesting arbitration shall be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

 

B. Notwithstanding the provisions of the foregoing paragraph, the Company shall
have the option to either litigate or arbitrate any dispute in which the
Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith and/or where the Reinsurer has experienced a
Special Termination Event, as defined in the Special Termination and other
remedies Article.

 

C. One arbitrator shall be appointed by each party. If the responding party
fails to appoint its arbitrator within 30 days after its receipt of the claimant
party’s notice requesting arbitration, the claimant party, after 10 days’ notice
by certified mail or reputable courier as provided above of its intention to do
so, may appoint the second arbitrator.

 

D. The two arbitrators shall, before instituting the hearing, appoint an
impartial third arbitrator who shall preside at the hearing. Should the two
arbitrators fail to choose the third arbitrator within 30 days of the
appointment of the second arbitrator, the parties shall appoint the third
arbitrator pursuant to the AIDA Reinsurance and Insurance Arbitration Society –
U.S. (ARIAS) Umpire Selection Procedure. All arbitrators shall be disinterested
active or former senior executives of insurance or reinsurance companies or
Underwriters at Lloyd’s, London. In the event of the resignation or death of any
arbitrator, a replacement shall be appointed in the same manner as the resigning
or deceased arbitrator was appointed and the newly constituted panel shall take
all necessary and/or reasonable measures to continue the arbitration proceedings
without additional delay.

 

E. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. The panel shall be relieved of all judicial formality
and shall not be bound by the strict rules of procedure and evidence. Unless the
panel agrees otherwise, arbitration shall take place in Clearwater, Florida, but
the venue may be changed when deemed by the panel to be in the best interest of
the arbitration proceeding. Insofar as the arbitration panel looks to
substantive law, it shall consider the law of the State of Florida. The decision
of any two arbitrators when rendered in writing shall be final and binding. The
panel is empowered to grant interim relief as it may deem appropriate.

 

F. The panel shall make its decision as promptly as possible following the
termination of the hearings, considering the terms and conditions expressed in
this Contract and the custom and practice of the applicable insurance and
reinsurance business. Judgment upon the award may be entered in any court having
jurisdiction thereof.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

G. If more than one Reinsurer is involved in arbitration where there are common
questions of law or fact and a possibility of conflicting awards or inconsistent
results, all such Reinsurers shall constitute and act as one party for purposes
of this Article and communications shall be made by the Company to each of the
Reinsurers constituting the one party; provided, however, that nothing therein
shall impair the rights of such Reinsurers to assert several, rather than joint
defenses or claims, nor be construed as changing the liability of the Reinsurers
under the terms of this Contract from several to joint.

 

H. Each party shall bear the expense of the arbitrator selected by or for it and
shall jointly and equally bear with the other party the cost of the third
arbitrator. The remaining costs of the arbitration shall be allocated by the
panel. The panel may, at its discretion, award such further costs and expenses
as it considers appropriate, including but not limited to attorneys’ fees, to
the extent permitted by law.

ARTICLE XXIII

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities. This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE.)

 

A. In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United
States. The Reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by the Reinsurer
or is determined by removal, transfer, or otherwise, as provided for above,
shall comply with all requirements necessary to give said court jurisdiction
and, in any suit instituted against it upon this Contract, and shall abide by
the final decision of such court or of any appellate court in the event of an
appeal. The validity and/or enforceability of any arbitration award or judgment
obtained in the United States shall not be contested by the Reinsurer in any
jurisdiction outside of the United States.

 

B. Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, the law firm of Foley & Lardner
LLP, 555 California Street, Suite 1700, San Francisco, California 94104-1520, or
another party specifically designated by the Reinsurer in its Interests and
Liabilities Agreement attached hereto.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

 

D. The individual named in paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

  1. where the address designated in, or pursuant to paragraph B is invalid; or

 

  2. to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

ARTICLE XXIV

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

ARTICLE XXV

INTERMEDIARY

Willis Re Inc., 7760 France Avenue South, Suite 450, Minneapolis, Minnesota
55435 is hereby recognized as the intermediary negotiating this Contract and
through whom all communications relating thereto shall be transmitted to the
Company or the Reinsurer. However, all communications concerning accounts, claim
information, funds, and inquiries related thereto shall be transmitted to the
Company or the Reinsurer through Willis Re Inc., 5420 Millstream Road,
Suite 200, McLeansville, North Carolina 27301-9528. Payments by the Company to
Willis Re Inc. shall be deemed to constitute payment to the Reinsurer and
payments by the Reinsurer to Willis Re Inc. shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this 4 day of June, 2014.

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

 

By

  /s/ Richard A. Widdicombe

Printed Name Richard A. Widdicombe

Title President

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

SCHEDULE A

FIRST & SECOND PROPERTY CATASTROPHE

REINSTATEMENT PREMIUM PROTECTION

REINSURANCE CONTRACT

Effective: June 1, 2014

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

including any and/or all of the subsidiary or affiliate companies that are now
or may hereafter come under the ownership, management and/or control of the
Company

 

     First Reinstatement Layer
109800001-14      Second Reinstatement Layer
109799001-14  

Underlying Reinsurance Contract:

     

Reinsurer’s Limit, Each Loss Occurrence

     $50,000,000         $135,000,000   

Deposit Premium

     $[***]         $[***]   

Minimum Premium

     $[***]         $[***]   

Reinstatement Premium Protection:

     

Reinstatement Factor

     0.995         0.991   

Deposit Premium

     $[***]         $[***]   

Quarterly Installment

     $[***]         $[***]   

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.